      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CARLA JAMES,                                       )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )           Case No. 20-2181-EFM
                                                   )
RAILCREW XPRESS, LLC,                              )
                                                   )
       Defendant.                                  )

                               AGREED PROTECTIVE ORDER

       The parties agree during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree certain categories

of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals. The

parties jointly request entry of a protective order to limit the disclosure, dissemination, and use of

certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because Plaintiff brings claims against Defendant for

violations of the FLSA, ADEA, and ADAAA. Specifically, Plaintiff alleges: (1) Defendant

retaliated against her for participating in a FLSA investigation conducted by the U.S. Department

of Labor (“DOL”), by reclassifying Plaintiff’s job from salaried-exempt to hourly non-exempt; (2)

age discrimination under the ADEA based on the reclassification of her job; and (3) disability

discrimination and retaliation under the ADAAA based on an alleged failure to accommodate

following a surgery plaintiff underwent in early 2019. Defendant denies all allegations on grounds

that (1) Plaintiff’s job was reclassified due to findings issued by the DOL (not because of Plaintiff’s

age or participation in the DOL investigation), and (2) Defendant did not deny Plaintiff any
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 2 of 12




reasonable accommodations she requested as a result of her January 2019 surgery.

       Given the nature of this suit, the parties anticipate that discovery will likely seek private

information from both parties and nonparties, including, but not limited to: documents and

information regarding Plaintiff’s finances, medical history, and employment history; Defendant’s

financial information; personnel, disciplinary, and/or medical information regarding employees

and/or former employees of Defendant; and documents concerning Defendant’s business or

proprietary information not generally available to the public.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties.

       For purposes of this Order, the parties will limit their designation of “Confidential

Information” to the following categories of information or documents:

            − Plaintiff’s financial, medical, and income records;
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 3 of 12




            − Defendant’s financial records;

            − Personnel, disciplinary, medical, and/or human resources files regarding current

               and former employees of Defendant;

            − Commercial, confidential, and/or proprietary information relating to Defendant’s

               business operations that is not generally available to the public.

Parties may designate information that has previously been produced, and not otherwise designated

prior to entry of this Order, provided the designation information fits the scope of this

Order. Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Form and Timing of Designation.              The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” (hereinafter, “the marking”) on the document and on all copies in a manner that will not

interfere with the legibility of the document. As used in this Order, “copies” includes electronic

images, duplicates, extracts, summaries, or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order. Copies that are made

of any designated documents must also bear the marking, except that indices, electronic databases,

or lists of documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are not

required to be marked. By marking a designated document as confidential, the designating attorney


                                                 3
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 4 of 12




or party appearing pro se thereby certifies that the document contains Confidential Information as

defined in this Order.

        4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any

exhibits to be protected.

        6.      Protection of Confidential Material.

                (a)      General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

                (b)      Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                (1)      The parties to this litigation, including any employees, agents, and
                         representatives of the parties;1


        1
          If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information, and disclosure to another party would result in
demonstrable harm to the disclosing party, the parties may stipulate or move for the establishment
of an additional category of protection (e.g., Attorneys’ Eyes Only) that prohibits disclosure of
such documents or information to that category or that limits disclosure only to specifically
designated in-house counsel or party representative(s) whose assistance is reasonably necessary to
the conduct of the litigation and who agree to be bound by the terms of the Order.


                                                   4
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 5 of 12




               (2)    Counsel for the parties and employees and agents of counsel;

               (3)    The court and court personnel, including any special master
                      appointed by the court, and members of the jury;

               (4)    Court reporters, recorders, and videographers engaged for
                      depositions;

               (5)    Any mediator appointed by the court or jointly selected by the
                      parties;

               (6)    Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such
                      persons have completed the certification contained in Attachment
                      A, Acknowledgment & Agreement to be Bound;

               (7)    Any potential, anticipated, or actual fact witness and his or her
                      counsel, but only to the extent such confidential documents or
                      information will assist the witness in recalling, relating, or
                      explaining facts or in testifying, and only after such persons have
                      completed the certification contained in Attachment A;

               (8)    The author or recipient of the document (not including a person who
                      received the document in the course of the litigation);

               (9)    Independent providers of document reproduction, electronic
                      discovery, or other litigation services retained or employed
                      specifically in connection with this litigation; and

               (10)   Other persons only upon consent of the producing party and on such
                      conditions as the parties may agree.

               (c)    Control of Documents.         The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents, along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.


                                                5
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 6 of 12




       7.      Filing of Confidential Information.         If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to court dockets.

The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though, the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a


                                                  6
         Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 7 of 12




confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

          9.    Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

          10.   Obligations on Conclusion of Litigation.

                (a)    Order Remains in Effect.          Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)    Confidential Documents After Conclusion of Litigation. Counsel will

maintain confidentiality of documents even upon the conclusion of all litigation by settlement,

final judgment, or final order, including all appeals. All such confidential documents will continue

to be confidential documents and shall be destroyed in accordance with ethical rule requirements

regarding maintenance of case files.

                (c)    Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not


                                                  7
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 8 of 12




duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

         11.   Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

         12.   Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.   No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

         14.   Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         15.   Applicability to Parties Later Joined. If additional persons or entities become


                                                 8
      Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 9 of 12




parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three (3) business days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control


                                                   9
     Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 10 of 12




Confidential Information designated by the other party to this case.

       18.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product.       Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing party

within seven (7) days, regardless of whether the receiving party agrees with the claim of privilege

and/or work-product protection. Disclosure of the information or document by the other party prior

to such later designation will not be deemed a violation of the provisions of this Order. Although

the provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the Federal

Rules of Evidence, and will be construed in a manner consistent with the maximum protection

provided by said rule, nothing in this Order is intended or will be construed to limit a party’s right

to conduct a review of documents, including electronically-stored information, for relevance,

responsiveness, or segregation of privileged or protected information before production.

IT IS SO ORDERED.


Dated: June 4, 2020                            James P. O’Hara
                                               James P. O’Hara
                                               U.S. Magistrate Judge

                                                 10
     Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 11 of 12




WE SO MOVE and                            WE SO MOVE and
agree to abide by the                     agree to abide by the
terms of this Order                       terms of this Order


/s/ Kevin Graham                          /s/ Whitney L. Fay
GRAHAM LAW GROUP                          Jeannie M. DeVeney, #17445
Kevin Graham #16493                       Whitney L. Fay, #27566
11 E. Kansas                              LITTLER MENDELSON, PC
Liberty, MO 64068                         1201 Walnut, Suite 1450
Telephone: 816-792-0500                   Kansas City, MO 64106
kevin@grahamlg.com                        Telephone: (816) 627-4400
                                          Facsimile: (816) 627-4444
TGH Litigation LLC                        jdeveney@littler.com
Brooke Davids #25070                      wfay@littler.com
28 N. 8th Street, Suite 217               ATTORNEYS FOR DEFENDANT
Columbia, MO 65201
brooke@tghlitigation.com
ATTORNEYS FOR PLAINTIFF




                                     11
     Case 2:20-cv-02181-EFM-JPO Document 12 Filed 06/04/20 Page 12 of 12




                                        ATTACHMENT A

                 ACKNOWLEDGMENT & AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

____________ in the case captioned, Carla James v. Railcrew Xpress, LLC, Case No. 2:20-CV-

2181, and attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District of Kansas

in matters relating to this Protective Order and understands that the terms of the Protective Order

obligate him/her to use materials designated as Confidential Information in accordance with the

order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with the

provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                          ______________________________________

Job Title:                     ______________________________________

Employer:                      ______________________________________

Business Address:              ______________________________________

                               ______________________________________

Date: _____________            ______________________________________
                                     Signature
